Exhibit 10.12

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) by and between DXC
Technology Company, a Nevada corporation (the “Company”), and J. Michael Lawrie
(the “Executive” and, together with the Company, the “Parties”), shall be
effective as of April 3, 2017 (the “Amendment Effective Date”).

WHEREAS, Computer Sciences Corporation and Executive entered into that certain
Employment Agreement (the “Employment Agreement”) dated as of February 7, 2012,
as amended;

WHEREAS, the Parties now wish to amend the Employment Agreement to reflect the
merger of Computer Sciences Corporation with a subsidiary of the Company and
certain changes in compensation;

WHEREAS, the Board of Directors of the Company has approved the amendment of the
Employment Agreement in the manner reflected herein.

NOW THEREFORE, in consideration of the premises and mutual covenants and
conditions herein, the Parties, intending to be legally bound, hereby agree as
follows, effective as of the Amendment Effective Date:

1.    As of the Amendment Effective Date, all references in the Employment
Agreement to “Computer Sciences Corporation” or the “Company” shall instead
refer to DXC Technology Company.

2.    As of the Amendment Effective Date, Section 2(b) of the Employment
Agreement is hereby amended by replacing “150%” with “200%” and “300%” with
“400%” in the second sentence thereof.

3.    As of the Amendment Effective Date, Section 2(c) of the Employment
Agreement is hereby amended (i) to eliminate the required mix of 280% Stock
Options and 420% PSU Awards; (ii) to provide that the aggregate grant-date value
of all equity awards granted for each Fiscal Year commencing during the Term of
Employment shall equal 850% of the Base Salary in effect on July 1 of each such
Fiscal Year, with the applicable mix of equity awards to be determined by the
Board for each Fiscal Year in its discretion; and (iii) to add service-based
restricted stock unit awards (“RSU Awards”) under the Omnibus Incentive Plan as
a type of award that may be granted by the Company to the Executive on each
Annual Grant Date, on terms and conditions substantially the same as the terms
and conditions that currently apply under the Employment Agreement to grants of
other types of equity awards (including, without limitation, that in the event
of a Qualifying Termination or if Executive resigns without Good Reason, in each
case on or after April 1, 2017, all outstanding RSU Awards (including any
outstanding RSU Awards relating to previously granted Stock Option or PSU Awards
that were converted into RSU Awards in connection with a prior or future
business combination) will immediately vest and be settled as soon as
practicable after the Executive’s status as an employee of the Company is
terminated, subject to any required delay as provided in the terms thereof).



--------------------------------------------------------------------------------

4.    Capitalized terms used but not defined in this Amendment shall have the
meanings given to them in the Employment Agreement. This Amendment may be
executed in two or more counterparts each of which shall be legally binding and
enforceable.

5.    All terms and provisions of the Employment Agreement not amended hereby,
either expressly or by necessary implication, shall remain in full force and
effect. From and after the date of this Amendment, all references to the term
“Agreement” in the Employment Agreement shall include the terms contained in
this Amendment.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment to
Employment Agreement effective as of the Amendment Effective Date.

 

Executive:     For the Company:

/s/ J. Michael Lawrie

   

By: /s/ William L. Deckelman, Jr.

Signature    

Name: William L. Deckelman, Jr.

Title: EVP & General Counsel

J. Michael Lawrie

    Printed Name    

April 3, 2017

    Date    